Notice of Allowability
This office communication is in response to a response filed on 07/12/2021. Claims 1-5, 7-12, 14-20 are allowed. Claims 6, 13 are cancelled. 

With regards to Double patenting rejection. Applicant filed a Terminal Disclaimer (TD). Therefore, the rejection is withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 09/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,715,405 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Dennis Ackerman – Registration No. 70591 and Matthew J. Mattson – Reg. No. 65,973.
The application is amended as follows:



receiving, at one or more computers, a Tenant request associated with a Tenant to unsubscribe from a first Application;
determining, by the one or more computers, a first Service associated with the first Application;
determining, by the one or more computers, a reference counter number associated with a Tenant subscription on the first Service, wherein the reference counter number is determined by a number of Service OPEN AUTHORIZATION (OAUTH) Clients provided for each Tenant request to unsubscribe from an Application subscription; 
determining, by the one or more computers, whether the reference counter number is greater than one or equal to one; and 
in response to determining that the reference counter number is greater than one: 
	requesting, by the one or more computers, removal of the first Application from the Tenant subscription on the first Service.

2.	(Previously Presented) The computer-implemented method of claim 1, wherein the reference counter number counts number of Applications that consume the first Service and are subscribed by the Tenant, and wherein 
in response to determining that the reference counter number is greater than one further comprises:
	decrementing the reference counter number by one.


in response to determining that the reference counter number is equal to one, requesting deletion of persistency for the Tenant subscription in the first Service.

4.	(Previously Presented) The computer-implemented method of claim 3, wherein in response to determining that the reference counter number is equal to one further comprises:
requesting removal of the Tenant subscription in the first Service.

5.	(Previously Presented) The computer-implemented method of claim 1, further comprising:
in response to determining that the reference counter number is equal to one, requesting removal of the Tenant subscription from the first Application.

6.	(Canceled).

7.	(Previously Presented) The computer-implemented method of claim 1, further comprising, prior to receiving the Tenant request to unsubscribe from the first Application:
receiving, at the one or more computers, a Tenant request to subscribe to the first Application;
determining, by the one or more computers, the first Service that the first Application consumes; and

providing, by the one or more computers, the Tenant subscription of the Tenant in the first Service; and
providing, by the one or more computers, the first Application to be added to the Tenant subscription of the Tenant in the first Service.

8.	(Currently Amended) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
receiving, at one or more computers, a Tenant request associated with a Tenant to unsubscribe from a first Application;
determining, by the one or more computers, a first Service associated with the first Application;
determining, by the one or more computers, a reference counter number associated with a Tenant subscription on the first Service, wherein the reference counter number is determined by a number of Service OPEN AUTHORIZATION (OAUTH) Clients provided for each Tenant request to unsubscribe from an Application subscription; 
determining, by the one or more computers, whether the reference counter number is greater than one or equal to one; and 
in response to determining that the reference counter number is greater than one: 
	requesting, by the one or more computers, removal of the first Application from the Tenant subscription on the first Service.


in response to determining that the reference counter number is greater than one further comprises:
	decrementing the reference counter number by one.

10.	(Previously Presented) The non-transitory, computer-readable medium of claim 8, further comprising: 
in response to determining that the reference counter number is equal to one, requesting, by the one or more computers, deletion of persistency for the Tenant subscription in the first Service.

11.	(Previously Presented) The non-transitory, computer-readable medium of claim 10, wherein in response to determining that the reference counter number is equal to one further comprises:
requesting, by the one or more computers, removal of the Tenant subscription in the first Service.
 
12.	(Previously Presented) The non-transitory, computer-readable medium of claim 8, further comprising
in response to determining that the reference counter number is equal to one, requesting, by the one or more computers, removal of the Tenant subscription from the first Application.

13.	(Canceled).

14.	(Previously Presented) The non-transitory, computer-readable medium of claim 8, further comprising, prior to receiving the Tenant request to unsubscribe from the first Application:
receiving, at the one or more computers, a Tenant request to subscribe to the first Application;
determining, by the one or more computers, the first Service that the first Application consumes; and
determining, by the one or more computers, that the Tenant is new to the first Service; and in response:
providing, by the one or more computers, the Tenant subscription of the Tenant in the first Service; and
providing, by the one or more computers, the first Application to be added to the Tenant subscription of the Tenant in the first Service.

15.	(Currently Amended) A computer-implemented system, comprising:
one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:

determining, by the one or more computers, a first Service associated with the first Application;
determining, by the one or more computers, a reference counter number associated with a Tenant subscription on the first Service, wherein the reference counter number is determined by a number of Service OPEN AUTHORIZATION (OAUTH) Clients provided for each Tenant request to unsubscribe from an Application subscription; 
determining, by the one or more computers, whether the reference counter number is greater than one or equal to one; and 
in response to determining that the reference counter number is greater than one: 
	requesting, by the one or more computers, removal of the first Application from the Tenant subscription on the first Service.

16.	(Previously Presented) The computer-implemented system of claim 15, wherein the reference counter number counts number of Applications that consume the first Service and are subscribed by the Tenant, and wherein 
in response to determining that the reference counter number is greater than one further comprises:
	decrementing the reference counter number by one.



in response to determining that the reference counter number is equal to one, requesting deletion of persistency for the Tenant subscription in the first Service.

18.	(Previously Presented) The computer-implemented system of claim 17, wherein in response to determining that the reference counter number is equal to one further comprises:
requesting removal of the Tenant subscription in the first Service.

19.	(Previously Presented) The computer-implemented system of claim 15, further comprising
in response to determining that the reference counter number is equal to one, requesting removal of the Tenant subscription from the first Application.

20.	(Previously Presented) The computer-implemented system of claim 15, further comprising, prior to receiving the Tenant request to unsubscribe from the first Application:
receiving, at the one or more computers, a Tenant request to subscribe to the first Application;
determining, by the one or more computers, the first Service that the first Application consumes; and
determining, by the one or more computers, that the Tenant is new to the first Service; and in response:

providing, by the one or more computers, the first Application to be added to the Tenant subscription of the Tenant in the first Service.























Reason for allowance


Regarding Independent claims 1, 8, and 15

Goyal et al. Publication No. US 2016/0028855 teaches  
receiving, at one or more computers, a Tenant request [...] (Abstract — ¶0004);
determining, by the one or more computers, a first Service associated with the first Application (¶0004)
determining, by the one or more computers, a reference counter number associated with a Tenant subscription on the first Service (¶0327)

Paczkowski et al. patent no. US8, 311,521 teaches  
receiving, at one or more computers, a Tenant request associated with a Tenant to unsubscribe from a4 first Application (Col. 4 lines 40-45)

However, 
the independent claims 1, 8 and 15 are allowable over prior arts of the following reasons. The prior arts of record do not fairly teach in whole or make obvious:
determining, by the one or more computers, a reference counter number associated with a Tenant subscription on the first Service, wherein the reference counter number is determined by a number of Service OPEN AUTHORIZATION (OAUTH) Clients provided for each Tenant request to unsubscribe from an Application subscription; 
determining, by the one or more computers, whether the reference counter number is greater than one or equal to one; and 
in response to determining that the reference counter number is greater than one: 
	requesting, by the one or more computers, removal of the first Application from the Tenant subscription on the first Service.

There are no prior art, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claims in condition of allowance. 

Dependent claims are allowable because they depend either directly or indirectly on the above independent claims 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..
/YOUNES NAJI/
Primary Examiner, Art Unit 2445